I concur in the ruling that the verdict and sentence should be set aside and a new trial granted in this case. The record brought up shows to my entire satisfaction that the accused did not have the benefit of the kind of trial guaranteed to all accused persons by the Constitution and statutes of this state.
This appeal presents a question of vital importance in the administration of justice, which question relates to the right of a person charged with a crime to have his guilt or innocence, and the pleas and points which he presents and stresses at the trial, determined in the manner prescribed by law. The fundamental rule, which rests upon the clearest and strongest principles of justice and which is safeguarded in most imperative language by the Constitution and laws of this state, is that in all criminal prosecutions an accused person is entitled to a fair and impartial trial and to a verdict based solely on the law and the evidence; a verdict based solely upon the independent judgment of a jury, reached calmly and deliberately after a dignified and orderly trial according to the due *Page 264 
processes of law; a verdict not influenced in the slightest by public sentiment or the feelings and emotions of aggrieved persons, or the insistence of overzealous — even though conscientious — counsel for the prosecution. And above all, in order that the defense interposed and the pleas made may be impartially and calmly considered, it is necessary that the jury should have the opportunity of deliberately weighing the evidence and the pleas without having their minds distracted and dominated by manifestation of public hostility and animosity against the accused person.
My reason for concurring in the decree setting aside the verdict in this case is based mainly — but not solely — upon my deliberate opinion that the fundamental rights of the accused were not properly safeguarded, and that this court must, in the interest of the orderly administration of justice, express its disapproval of the loose and highly prejudicial procedure which the record shows was tolerated.
The accused was indicted and prosecuted for the crime of murder. The record shows that it was rumored prior to the trial that counsel for defendant would make no serious effort to show that the accused was not in fact guilty of the crime charged, but that a serious effort would be made to induce the jury to render a qualified verdict of murder without capital punishment. Local and other newspapers carried stories to this effect. The record discloses further that, during the progress of the trial and in argument, counsel for defendant were interested principally in saving the life of the accused. I infer *Page 265 
from the record, from the brief filed, and from the oral argument that counsel would have been satisfied with a verdict of guilty as charged provided the extreme penalty had been remitted. What they wanted for their client, who is a woman, was life imprisonment and not death as punishment.
The record shows that the details of the alleged crime were widely publicized by local and other newspapers and that the people generally were intensely interested in the outcome of the trial. The rumor having spread abroad that the accused's main plea would be to have her life spared, there seems to have been a determined effort made to have the extreme penalty inflicted.
A local paper carried a story in which it was said that the Texas attorney who assisted the district attorney in the prosecution, and who was personally acquainted with the slain man and with his widow and daughter, made the statement that his purpose was to see that the defendant was hanged. This story was published before the trial. During the trial and in argument, this attorney and the assistant district attorney made it perfectly clear that they were demanding a verdict which would carry with it the death penalty.
The populace clamored for the death penalty. They demanded the life of the accused and clearly manifested their desires to the jury by signs and gestures which could not be misunderstood. The trial was attended by throngs. Hundreds more than could be seated crowded into the courthouse. The courtroom was literally packed and jammed with spectators. *Page 266 
The judge says that more than 150 either stood or were seated within the railing which separated his stand from the space reserved for spectators. The record clearly shows that they were present not merely through interest, but for the purpose of letting it be known that they demanded the death penalty instead of punishment by life imprisonment. The members of the jury unquestionably knew what they were there for, because it is shown that they heard outcries and observed in the courtroom and on the streets certain signs and gestures which clearly showed that public sentiment against the accused was at fever heat and that no punishment inflicted upon the accused except that of death would appease the wrath of the throng.
It must be borne in mind that the members of the jury knew, and the throngs which attended the trial knew, that the main issue then involved was whether the accused should be hanged or whether she should be imprisoned for life.
Under such circumstances, I cannot believe that the verdict rendered was not, in some measure at least, influenced by public sentiment. To say the least, the atmosphere of hostility toward the accused which prevailed and which the members of the jury were made to understand, and the signs and gestures which they saw in the courtroom and elsewhere, were such as might have swayed the members of the jury from the exercise of that calm and deliberate judgment upon which the verdict should have been based. It is impossible for an accused person to secure a fair and impartial trial and verdict where a large *Page 267 
and hostile crowd assembles in and about the courtroom and is permitted to indicate by outcries and gestures the kind of verdict demanded.
In fairness, it must be said that a trial judge under ordinary circumstances does not expect, and therefore cannot prevent, outcries, outbursts, and applause from the spectators in his courtroom. But in this case the judge had reason to anticipate such conduct, and, in my opinion, it was his duty to take steps to prevent it.
It was irregular and highly improper for him to permit 150 or more persons to crowd within the rail and thereby disturb the jurors and counsel. He stated in his per curiam that he was powerless to prevent a scene of this kind. He evidently had in mind the constitutional guarantee that every accused person is entitled to a public trial. But that constitutional provision cannot be interpreted to mean that spectators must be permitted so to crowd the courtroom as to interfere with orderly procedure.
"A criminal trial should be public in the ordinary and common-sense acceptation of the term. The doors of the courtroom should be open, the public admitted, and the trial public in all respects, with due regard to the size of the courtroom, the convenience of the court, the right to exclude objectionable characters and youths of tender years and to do other things which may facilitate the proper conduct of the trial. * * * The right of an accused is not infringed because the courtroom is not large enough to include all persons or because of an order closing the doors after *Page 268 
the room is filled. The court has the right to limit the number to be admitted to the seating capacity of the courtroom." 14 Am.Jur., p. 865.
I quote the following text from 16 C.J., page 810, § 2059:
"It is the duty of the court to see that public sentiment is not expressed to, or in the presence of, the jury in such a way as to be likely to influence their determination. Hence improper remarks, applause, laughter, or other improper conduct on the part of bystanders in open court during trial which tends to influence the minds of the jury against defendant, or by which defendant's right to a fair trial is otherwise infringed, may furnish grounds for setting aside the verdict and for a new trial, or for a reversal of a conviction, unless the court counteracts any prejudice that might be caused thereby by promptly taking steps to suppress the improper conduct and prevent its repetition, by reprimanding or punishing the bystanders who participated therein, and by directing the jury not to give it any attention but to decide the case according to the evidence, especially where no objection is made by defendant."
This court has held more than once that a verdict should not be set aside because of outcries from the audience, where the judge takes proper precautions to suppress them and admonishes the jury to disregard them. In the case of State v. Warlick, 179 La. 997,155 So. 460, the defendant was being prosecuted for killing his stepson. On cross-examination by the district *Page 269 
attorney, he was asked whether he did not, a short time before the shooting of the deceased, load his gun and go to the mattress factory where the deceased worked and say that he was going there to kill him. He answered that he did not; whereupon, a youth sitting in the audience exclaimed, "Yes, you did; I saw you."
This court was asked to set the verdict aside because of this outburst. We declined to do so because the record disclosed that the trial judge immediately stopped the examination of the witness and ordered the youth who made the outcry to come before the bar, evidently expecting to administer punishment. But it developed that the boy was a brother of the deceased and was a mere child. When knowledge of this fact came to the judge, he immediately ordered the jury to retire and in the absence of the jury ordered the sheriff to deliver the youth over to a juvenile officer. When the jury was brought back into court, the judge charged them to disregard the incident, and the trial continued. It was conceded by counsel for both sides that neither the district attorney nor anyone else connected with the prosecution was responsible for the incident.
In support of our ruling we cited the cases of State v. Renaud, 50 La.Ann. 662, 23 So. 894; State v. Wimby, 119 La. 139, 43 So. 984, 12 L.R.A., N.S., 98, 121 Am. *Page 270 
St.Rep. 507, 12 Ann.Cas. 643, and 12 Cyc. 730.
In each of these cases, not only did the judge take every precaution possible to prevent further outbursts, but he cautioned the jury to pay no attention whatever to them.
With all due respect to the trial judge in this case, I think it was within his power, and that it was his duty, to prevent certain conditions and happenings which were calculated to swerve the independent judgment of the jurors.
Under the circumstances which prevailed, I think it is in the highest degree improbable that the jury as a whole could have kept its judgment free from the influence of the demonstrations made against the accused in the courthouse and in the immediate vicinity thereof.
The rule which this court long ago laid down and to which it has consistently adhered is that applause and demonstrations of bystanders in the courtroom, promptly checked by the judge, are not ground for a new trial. But that rule is not applicable to the case at bar because here the court made no serious effort to counteract the prejudice which necessarily resulted from these clear manifestations of hostility toward the accused. These were intended to, and I have no doubt did, influence the minds of the jurors against the defendant. *Page 271